Case 6:18-cv-01453-PGB-DCI Document 84 Filed 01/24/20 Page 1 of 4 PageID 4345




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

   SOUTHSTAR CAPITAL GROUP, I, LLC,
   COTTINGTON ROAD TIC, LLC, and
   DURBAN ROAD TIC, LLC,

            Plaintiffs,
   vs.                                                        CASE NO.6:18-cv-01453

   1662 MULTIFAMILY LLC, HINES 1662                           (Case No. 2018-CA-415-OC,
   MULTIFAMILY, LLC, HINES                                    Circuit Court of the Ninth
   INVESTMENT MANAGEMENT                                      Judicial Circuit, Osceola County,
   HOLDINGS LIMITED PARTNERSHIP,                              Florida)
   HIMH GP, LLC, HINES INTEREST
   LIMITED PARTNERSHIP, JCH
   INVESTMENTS, INC, and URBAN
   OAKS BUILDERS LLC

           Defendants.
         ___________________________________/

                          JOINT RESPONSE TO ORDER TO SHOW CAUSE

            Plaintiffs, SOUTHSTAR CAPITAL GROUP, I, LLC, COTTINGTON ROAD TIC,

   LLC, and DURBAN ROAD TIC, LLC, and Defendants, URBAN OAKS BUILDERS LLC

   (“UOB”), 1662 MULTIFAMILY LLC, HINES 1662 MULTIFAMILY, LLC, HINES

   INVESTMENT MANAGEMENT HOLDINGS LIMITED PARTNERSHIP, HIMH GP,

   LLC, HINES INTERESTS LIMITED PARTNERSHIP, and JCH INVESTMENTS, INC., by

   and through their respective undersigned counsel, hereby respond to the Court’s Order to

   Show Cause (Doc. 83) and state as follows:

            1.      Plaintiffs and Defendants (the “Parties”) acknowledge that the deadline to

   provide a Status Update was not satisfied. The Parties appreciate it is their obligation to

   comply with this requirement, which was missed due to a calendaring mistake.



   120898004.1
Case 6:18-cv-01453-PGB-DCI Document 84 Filed 01/24/20 Page 2 of 4 PageID 4346




            2.       Plaintiffs and UOB have focused on advancing the appeal pending before the

   Eleventh Circuit Court of Appeals, Docket No. 19-15035, by filing the necessary pre-brief

   filings. Additionally, UOB has been preparing its Initial Brief for filing.

            3.       Furthermore, Plaintiffs and UOB have been preparing for trial in the

   Bankruptcy Court for the Southern District of Texas, where the principal bankruptcy suit

   filed by UOB is pending and where trial is to commence on Monday, January 27, 2020.

            4.       In an effort to ensure that all future status reports are timely filed, the

   Plaintiffs and Defendants have coordinated a schedule amongst themselves for the filing of

   status reports.

            5.       The Parties apologize to the Court for this oversight on this occasion. There

   was absolutely no intent to disregard the Court’s Order.

   DATED: January 24, 2020.

   Respectfully submitted,

   /s/ Matthew I. Kramer                             /s/Scott A. Richards
   MICHAEL A. HORNREICH                              Jason A. Perkins, Esq.
   Florida Bar No.: 379972                           Florida Bar Number 610852
   MATTHEW I. KRAMER                                 Scott A. Richards, Esq.
   Florida Bar No.: 0937231                          Florida Bar Number 72657
   WEINBERG, WHEELER, HUDGINS,                       CARLTON FIELDS, P.A.
   GUNN & DIAL, LLC                                  200 S. Orange Avenue, Suite 1000
   255 South Orange Avenue, Suite 1260               Orlando, FL 32801-3336
   Orlando, Florida 32801                            Telephone:      407.849.0300
   Phone: 407.734.7000                               Facsimile:      407.648.9099
   Fax: 407.930.9180                                 Email: jperkins@carltonfields.com
   mhornreich@wwhgd.com                              Email: srichards@carltonfields.com
   mkramer@wwhgd.com
                                                     Joseph Colagiovanni, Esq.*
   Counsel for Plaintiffs Southstar Capital          Katherine Brooker, Esq.*
   Group, I, LLC, Cottington Road TIC, LLC           Baker Botts, LLP
   and Durban Road TIC, LLC                          One Shell Plaza
                                                     910 Louisiana St



   120898004.1
Case 6:18-cv-01453-PGB-DCI Document 84 Filed 01/24/20 Page 3 of 4 PageID 4347




                                        Houston, TX 77002
                                        713/229-1751
                                        Fax: 713/229-7922
                                        Email: katherine.brooker@bakerbotts.com
                                        Email: joseph.colagiovanni@bakerbotts.com
                                        * Admitted Pro Hac Vice

                                        Omar J. Alaniz, Esq.*
                                        Baker Botts, LLP
                                        Suite 900
                                        2001 Ross Avenue
                                        Dallas, TX 75201-2980
                                        214-953-6593
                                        Email: omar.alaniz@bakerbotts.com
                                        * Admitted Pro Hac Vice

                                        Attorneys for Urban Oaks Builders LLC

                                        By: /s/ Joseph L. Rebak
                                        Joseph L. Rebak
                                        Florida Bar Number 308668
                                        Email: joseph.rebak@akerman.com
                                        Bryan T. West
                                        Florida Bar Number 83526
                                        Email: bryan.west@akerman.com
                                        AKERMAN LLP
                                        Three Brickell City Centre, Suite 1100
                                        98 Southeast Seventh Street
                                        Miami, Florida 33131
                                        Phone: (305) 374-5600
                                        Fax: (305) 374-5095

                                        Counsel for Defendants 1662 Multifamily
                                        LLC, Hines 1662 Multifamily LLC, Hines
                                        Investment Management Holdings Limited
                                        Partnership, HIMH GP LLC, Hines Real
                                        Estate Holdings Limited Partnership, Hines
                                        Interests Limited Partnership, and JCH
                                        Investments, Inc.




   120898004.1
Case 6:18-cv-01453-PGB-DCI Document 84 Filed 01/24/20 Page 4 of 4 PageID 4348




                                CERTIFICATE OF SERVICE

            The undersigned hereby certifies that on January 24, 2020, a true and correct copy of

   the foregoing document was filed electronically via the Court’s CM/ECF system, which

   provided to all counsel of record.

                                                        /s/Scott A. Richards
                                                        Scott A. Richards, Esq.




   120898004.1
